In re Thomas McMasters; — Plaintiff; Applying For Supervisory and/or Remedial Writs City Civil Service Commission New Orleans, No. 7886; to the Court of Appeal, Fourth Circuit, No. 2014-CM-1022.
Granted. Our summary disposition in McMasters v. Department of Police, 13-2634 (La.2/28/14), 134 So.3d 1163, was limited to relator’s first assignment of error and did not dispose of the other assignments of error. Accordingly, the matter is remanded to the court of appeal to consider the remaining assignments of error raised in relator’s appeal. See Williams v. Sewerage & Water Board of New Orleans, 611 So.2d 1383 (La.1993).